Citation Nr: 0112228	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, and if so, whether service 
connection in warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from April 1956 to March 
1958.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, Puerto Rico, that found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a gastrointestinal 
disorder.

The issue of service connection for a gastrointestinal 
disorder on the merits is the subject of the Remand 
immediately following this decision.


FINDINGS OF FACT

1.  By an April 1989 decision, the RO denied service 
connection for a gastrointestinal disorder.  The veteran did 
not appeal that decision.

2.  Evidence submitted since the April 1989 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
gastrointestinal disorder.


CONCLUSIONS OF LAW

1.  The RO's April 1989 denial of service connection for a 
gastrointestinal disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

2.  The evidence submitted since the RO's April 1989 denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a 
gastrointestinal disorder have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
gastrointestinal disorder.  In April 1989, the RO denied his 
claim for service connection for a stomach disorder.  There 
was no medical evidence of record at that time.  The veteran 
was notified of the April 1989 denial of service connection 
for a stomach disorder and did not appeal.  Thus, that 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge.  The RO applied the Hodge standard of new and material 
evidence in the first instance.  See Supplemental Statement 
of the Case, dated January 5, 2000.  Pertinent evidence 
associated with the claims file since the April 1989 RO 
decision includes a 1998 statement from Dr. Pedro L. Lastra 
Calderon indicating that the veteran was hospitalized in 1957 
for about six months and continues to suffer from 
constipation and VA treatment records dated from 1997 to 1999 
which assessed the veteran with Crohn's disease.

This evidence which shows that the veteran had been diagnosed 
as having a gastrointestinal disorder bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its April 1989 decision.    
Moreover, these records are so significant that they must be 
considered in order to fairly decide the merits of this 
claim.  The aforementioned evidence, therefore, constitutes 
new and material evidence under 38 C.F.R. § 3.156(a) (2000), 
and the Board is required to reopen the previously denied 
claim of entitlement to service connection for a 
gastrointestinal disorder.  In addition, the Board finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim on the 
merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder is reopened.  To this extent only, 
the appeal is granted.

REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records are unavailable and 
were reported as destroyed in the fire at National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in July 1973.  
Regardless, the veteran stated that he was hospitalized for a 
stomach condition during active service at the U.S. Army 
Hospital at Fort Jackson, South Carolina, between 1956 and 
1958.  He completed an NA Form 13055, which the RO forwarded 
to the National Personnel Records Center (NPRC).  The NPRC 
responded that the form was incomplete and that it needed 
information concerning the exact unit and military base to 
which the veteran was assigned at the time of his illness.  
The veteran provided this information to the RO in December 
1998; however, the RO did not forward it to the NPRC.  
Appropriate development is required on remand.    

Furthermore, the veteran has reported receiving relevant 
treatment from several private medical care providers since 
his separation from active service, the records of which have 
not been obtained, including Dr. Bauza, Dr. Toro and Dr. 
Balvina Ayala (all located in Rio Grande, Puerto Rico); at a 
public hospital in Newark, New Jersey; and at Concilio de 
Salud de Loiza in Loiza, Puerto Rico.  There is also a 
written statement of record from Dr. Pedro L. Lastra Calderon 
indicating that the veteran was hospitalized in 1957 for 
about six months and continues to suffer from constipation.  
Although the letter is helpful, actual treatment records 
would be of more assistance to the Board.  

Accordingly, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for any 
gastrointestinal disorders or complaints since his separation 
from service.  If any such treatment is adequately identified 
and appropriate releases provided, the RO should attempt to 
obtain those records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, the veteran should be afforded a VA examination 
after all his treatment records have been obtained in order 
to obtain an opinion as to the date of onset and etiology of 
his gastrointestinal disorder.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Complete the development of the 
evidence with regard to the missing 
service medical records in accordance 
with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29.  

2.  Forward the information about the 
unit and military base to which the 
veteran was assigned (See Statement in 
Support of Claim, dated December 10, 
1998) to the NPRC and request copies of 
the veteran's complete service medical 
records (inpatient, outpatient, 
dispensary, field station, etc.).  The 
NPRC should be requested to proceed with 
all reasonable alternative-source 
searches that may be indicated by this 
request.  If these records are 
unavailable a negative reply is 
requested.

3.  Contact the U.S. Army Hospital at Fort 
Jackson, South Carolina, and request the 
veteran's complete medical records, to 
include clinical records, including those 
showing any treatment for a 
gastrointestinal disorder between 1956 and 
1958.  Document all efforts to obtain the 
records and associate all responses with 
the claims file.

4.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any gastrointestinal 
disorders from his separation from 
service to the present (including, 
but not limited to, Dr. Bauza, Dr. 
Toro and Dr. Balvina Ayala (all 
located in Rio Grande, Puerto Rico); 
at a public hospital in Newark, New 
Jersey; at Concilio de Salud de 
Loiza in Loiza, Puerto Rico; and 
from Dr. Pedro L. Lastra Calderon);

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any gastrointestinal disorders from 
separation from service to the 
present, and the approximate dates 
of such treatment.

5.  Request all private treatment records 
for which the appellant provides releases 
(actual treatment records, as opposed to 
summaries, are pertinent), and associate 
with the claims file all VA treatment 
records of which he provides adequate 
identifying information.  

6.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)). 

7.  Schedule the veteran for an 
appropriate VA medical examination in 
order to determine whether it is as likely 
as not that any current gastrointestinal 
disorder is related to disease or injury 
in service.  The claims folder and a copy 
of this remand are to be provided to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims file.  If any 
tests are needed, the should be 
accomplished, and the results reviewed 
before completing the examination report.

8.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include an adequate 
response to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

10.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

11.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 


